DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was filed after the mailing date of the Notice of Allowance on 04/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Claims 1, 29 are amended in the reply filed on 03/07/2022; claims 2, 6-22, 31 were previously cancelled.
Applicant’s arguments, see p. 8, filed 03/07/2022, with respect to claims 1, 29 have been fully considered and are persuasive.  The 103 rejections of 12/07/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 23-30, 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses an apparatus for processing a substrate, the apparatus comprising: an electrostatic chuck, the electrostatic chuck including: a first portion and a second portion, the first portion extending upward from the second portion and having an outer diameter less than an outward diameter of the second portion; and an electrode embedded in the second portion, the electrode having an outer edge; and a process kit surrounding the electrostatic chuck, wherein the process kit comprises: 
a support ring disposed on a surface of the second portion of the electrostatic chuck, the support ring surrounding the first portion of the electrostatic chuck, the support ring having a radially inner edge positioned inward of the outer edge of the electrode of the electrostatic chuck; an edge ring independently moveable relative to the support ring, the edge ring disposed on the support ring, the edge ring having a radially inner edge positioned inward of the outer edge of the electrode of the electrostatic chuck;
a cover ring surrounding the edge ring; an insulating plate and a quartz sleeve disposed on the insulating plate; and one or more push pins disposed radially inward of an inner diameter of the cover ring, the one or more push pins extendable through the support ring and being operable to elevate the edge ring, and the one or more push pins disposed in an opening in the sleeve, wherein movement in a radial direction of the support ring is constrained by the push pins.
However the prior art of record fails to disclose wherein an entirety of the support ring is disposed radially inward of an innermost surface of the cover ring, as set forth in the present claims. The apparatus of Yan, Koshimizu, Willwerth, and Yamawaku appears to teach away from the above limitations. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718